Citation Nr: 0833849	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
kidney claimed as due to herbicide exposure, or, as secondary 
to service-connected prostate cancer.

2.  Entitlement to service connection for a skin disability, 
to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for cancer of the left kidney claimed as due to 
herbicide exposure, or as secondary to service-connected 
prostate cancer, and entitlement to service connection for a 
skin disability, to include as associated with herbicide 
exposure, is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.  Information 
concerning the VCAA was provided to the veteran by 
correspondence dated in October 2003.  Unfortunately, the 
veteran did not receive adequate notice of information and 
evidence related to secondary service connection claims in 
this letter as he amended his claim to include secondary 
service connection at the time he filed his May 2004 Notice 
of Disagreement.  As this matter is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to the type of evidence 
necessary to substantiate a claim for secondary service 
connection.

Concerning the kidney cancer disorder, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (effective before and after October 10, 2006).  The 
Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, supra).

Evidence in the claims file includes service treatment 
records reflecting that in June 1972, the veteran underwent a 
left dismembered pyeloplasty and left nephrostomy to relieve 
an obstruction in the left kidney along the left ureter.  
Private medical records indicate that the veteran was 
diagnosed with prostrate cancer in 1992, underwent radiation 
therapy in 1992 and 1993, and subsequently underwent a 
bilateral orchiectomy.  A tumor of the left kidney was 
diagnosed in July 2002 and the veteran underwent a partial 
left nephrectomy that same month.  (See April 1997 and July 
2002 private medical records of Dr. R.W.P.)  In a March 2004 
rating decision, the RO denied service connection for kidney 
cancer as a result of exposure to herbicides, but the veteran 
noted in his May 2004 Notice of Disagreement that he was 
claiming that his kidney cancer was caused by his prostate 
cancer.  The RO never amended the appellant's claim and in 
its April 2005 statement of the case denying service 
connection for kidney cancer continued to rely on a February 
2004 VA examination that did not discuss the issue of 
secondary service connection.  The Board notes too that the 
February 2004 VA examiner reported that she had no medical 
records to review and thus lacked access to the claims file.  
She also reported that the veteran said he had a recent 
imaging study result pending, but the Board finds no evidence 
that result was ever sent to VA.  

Under the circumstances, the Board is of the opinion that a 
new VA examination and a medical opinion by a VA oncologist 
would be helpful to provide a determination of whether the 
veteran's kidney cancer is either due to service or to his 
service-connected prostate cancer disability or to some other 
non-service connected cause.  Hence, on remand, the AMC/RO 
should schedule the veteran for a VA examination and medical 
opinion on whether his claimed kidney cancer disability was 
aggravated by his service-connected prostate cancer 
disability or was due to service, including herbicide 
exposure, or to some other cause.

Concerning the skin disability claim, the Board notes that 
the RO found that the appellant's service treatment records 
did not show treatment for skin pathology.  However, the 
Board's review of the claims file reveals that during 
service, after his tour of duty in Vietnam, the veteran 
complained of, and was treated for, skin rashes on his thigh 
and back on at least five different occasions.  (See service 
treatment records dated in January 1968, September 1968, 
December 1968, August 1969, and March 1970).  Further, though 
the February 2004 VA examiner found some mild dryness over 
the posterior trunk and some mild excoriation over the left 
upper back, she found no other symptomatology of a skin 
disorder.  The examiner, who again did not have access to the 
claims file, noted that the veteran stated that he did not 
have the skin rash in the winter months but only in the 
summer months when it was warmer and when he sweated.  As she 
did not have access to the claims folder, the examiner did 
not discuss the August 2003 statement of Dr. S.H., who wrote 
that he had treated the veteran since 1997 and felt it was 
reasonable that the veteran's rash was a result of military 
service.  In a April 2005 statement of the case, the RO 
relied on the February 2004 VA examination to find the 
appellant lacked a current disability.  However, a July 2004 
VA outpatient medical record noted the veteran was treated 
for a persistent recurrent rash on his back (assessed as 
tinea versicolor) five months after the VA examination.  This 
same record revealed that the veteran stated that he had the 
rash during warm weather ever since his return from service 
in Vietnam.  (See July 6, 2004 VA medical record).

Therefore, the Board is of the opinion that a new VA 
examination and a medical opinion by a VA dermatologist would 
be helpful to provide a determination of whether the veteran 
has a skin disorder and, if so, whether that skin disorder is 
either due to service, including herbicide exposure, or to 
some other non-service connected cause.  Hence, on remand, 
the AMC/RO should schedule the veteran for a VA examination 
and medical opinion on whether he has the claimed skin 
disability, and, if he does, whether that skin disability was 
due to service, including herbicide exposure, or to some 
other cause.

The Board also notes that the claims file contains no VA 
treatment records after November 2004.  The VA has a 
responsibility to obtain any relevant records held by any 
Federal agency.  See 38 C.F.R. § 159(c)(3).  These records 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  The letter is to include 
information concerning proper notice of 
the information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2007).

2.  The AMC/RO should contact the 
appellant and his representative and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his kidney cancer and 
skin disorders.  After the appellant has 
signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder, 
including copies of VA medical records 
dated from November 2004.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be inserted 
in the file.  The appellant is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the RO should schedule the 
veteran for a VA examination by an 
oncologist to provide an opinion regarding 
the relationship, if any, of the claimed 
kidney cancer to the service-connected 
prostate cancer disability; and also 
schedule the veteran for a VA examination 
by a dermatologist to provide an opinion 
whether the veteran has a current skin 
disability and, if so, whether that skin 
disability is due to service, to include 
herbicide exposure.  If at all possible, 
the VA dermatology examination should be 
scheduled in the warmer weather months 
when the appellant has reported 
manifestations of a skin rash.  All 
indicated tests and studies are to be 
performed.  Prior to each examination, the 
claims folder and a copy of this remand 
must be made available to each physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  The rationale for all opinions 
expressed must be clearly set forth by 
each physician in his or her examination 
report.

a)  Following a review of the claims 
folder, and an evaluation of the veteran, 
the oncologist should provide an opinion 
with respect to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's kidney cancer 
was incurred in service, or was caused or 
aggravated as a result of the service-
connected prostate cancer.  If there is 
evidence of aggravation, the examiner 
should, if possible, discuss to what 
extent the prostate cancer aggravates the 
kidney cancer disorder.  

b)  Following a review of the claims 
folder, and an evaluation of the veteran, 
the dermatologist should provide an 
opinion whether the veteran has a current 
skin disability and, if so, whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran's 
skin disability was incurred in service, 
to include herbicide exposure.  

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




